DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest a wind turbine installation comprising: a conduit fluidly connecting the expansion vessel and the air dehydrating breather, wherein the wind turbine installation  comprises a barrier separating a restricted zone from a non-restricted zone in said wind turbine installation, wherein the electrical device is located in the restricted zone, wherein the air dehydrating breather is located in the non-restricted zone and wherein the conduit extends through the barrier.
Regarding claim 7, the prior art as a whole, either alone or in combination, fails to teach or suggest a method of maintaining a wind turbine installation, the wind turbine installation comprising a conduit fluidly connecting the expansion vessel and the air dehydrating breather, wherein the wind turbine installation comprises a barrier separating a restricted zone from a non-restricted zone in said wind turbine installation, wherein the electrical device is located in the restricted zone, wherein the air 
Claims 2-6 are considered allowable based on their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080164966 A1 to Findeisen is considered to be the closest prior art to the present invention. Findeisen discloses a wind turbine installation comprising a tower [0035], a nacelle [0035], a liquid immersed power electrical device (Fig. 2: 1) having an expansion vessel (7), an air dehydrating breather comprising a moisture absorbing agent (13).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832